Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 February 6, 2012 United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Sunshine Biopharma, Inc. On January 30, 2012 my appointment as auditor for Sunshine Biopharma, Inc. ceased. I have read Sunshine Biopharma, Inc.’s statements included under Item 4.01 of its Form 8-K/A dated February 6, 2012 and agree with such statements, insofar as they apply to me. Very truly yours, Ronald R. Chadwick, P.C. Certified Public Accountant
